Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 23, 2017

The Court of Appeals hereby passes the following order:

A17A0990. SCOTTY R. WILSON v. THE STATE.

      In March 2014, Scotty Wilson pled guilty to the offenses of armed robbery and
hijacking a motor vehicle, and he was sentenced to 20 years, to serve 10 in prison. In
April 2016, Wilson filed a motion to modify a void sentence and conviction. The trial
court denied the motion, and Wilson filed a notice of appeal directed to the Supreme
Court, which transferred it to this Court after finding that Supreme Court jurisdiction
was not invoked. We also lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once this
statutory period expires, as it has here, a trial court may modify a sentence only if it
is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). “Motions to vacate
a void sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). Accordingly, when a sentence is within the statutory
range of punishment, it is not void. Jones, supra.
      Here, Wilson does not argue that his sentence exceeded the statutory range of
punishment; rather, he claims, among other arguments, that he should have been tried
in juvenile court, that he received ineffective assistance of counsel, and that he was
selectively prosecuted. These are challenges to the procedures employed and validity
of his convictions, not his sentence. The Supreme Court has made it clear that a post-
conviction motion to vacate an allegedly void criminal conviction is not one of the
established procedures for challenging the validity of a judgment in a criminal case,
and an appeal from the trial court’s ruling on such a petition should be dismissed.
See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). Because Wilson is not
authorized to collaterally attack his conviction in this manner, this appeal is subject
to dismissal. See Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009);
Matherlee v. State, 303 Ga. App. 765, 766 (694 SE2d 665) (2010).
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/23/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.